DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 8 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bell et al (U.S. Pub. 2004/0091543 A1, hereinafter “Bell”).
Regarding claim 1, Bell discloses a paranasal sinus device (a “particle” and an introduction device 30; Figs. 19, 20A-F and 24A-24C; though not explicitly disclosed to be a “paranasal sinus device”, the device can have a size and shape suitable for introduction into the paranasal sinus; see below), the device comprising:
a bioabsorbable expandable cavity member (i.e., the particle is expandable (paras [0069], [0083]) and made from bioabsorbable materials (para [0069])), having a proximal end and a distal end, and sized and shaped to fit within a paranasal sinus cavity (i.e., Bell discloses in para [0083] that the device can have a length of 3mm to 25mm and cross-sectional diameter of 1mm to 46mm, which can be applied to any shape described in the reference; these dimensions are understood to be suitable for fitting within a paranasal sinus cavity as Applicant discloses similar dimensional ranges in the instant specification),
wherein the expandable cavity member comprises a pronged structure (e.g., in Fig. 19, prongs 62 extend from body 60; in Fig. 20A, prongs 66 extend from body 64; and in Figs. 20B-F, prongs 121 extend from a cylindrical body) comprising three or more filaments (each member illustrated in Figs. 19 and 20A-F has at least three prongs) that flex radially outwardly (i.e., the prongs may have a shape memory material which expand or unfold radially outwardly upon placement in the body; see paras [0080], [0081], [0083]) to contact sinus mucosa (i.e., based on the above-referenced dimensions, the prongs would expectedly expand to contact the sinus mucosa if placed in a paranasal sinus cavity), each of the three or more filaments having a proximal end 
wherein the free distal ends define the distal end of the cavity member (see annotated Fig. 19 and 20E, below), and further wherein the expandable cavity member is self-expanding (i.e., the cavity member may be made of a shape memory material; paras [0071], [0080], [0081], [0083]).


    PNG
    media_image1.png
    351
    597
    media_image1.png
    Greyscale

Bell (U.S. Pub. 2004/0091543 A1, Annotated Fig. 19.


    PNG
    media_image2.png
    278
    586
    media_image2.png
    Greyscale

Bell (U.S. Pub. 2004/0091543 A1, Annotated Fig. 20E.

Further, with respect to claim 1, Bell discloses that the filaments can be partially curved, e.g., by being made of a shape memory material that is initially folded to facilitate delivery (see para [0065], [0081], [0082]), and folding (or unfolding) is interpreted to require at least partially curving the filaments. Further, Bell discloses curved prongs in the form of “bumps” which are shown in Fig. 20D to have curved sides. Further still, based on the disclosure in Bell that the filaments can be formed of any of the particles described, the filaments can thus be partially curved shapes, e.g., a curvilinear filament 38 in Fig. 14, a tear-drop filament in Fig. 8A, and a circle divided by an S-shaped line in Fig. 8B.
Regarding claim 2, Bell discloses that the expandable cavity member is configured to biodegrade (i.e., as described above, the member may be made from hyaluronic acid which is known to be biodegradable).
Regarding claim 3, Bell discloses that the expandable cavity member comprises one or more biodegradable polymers (i.e., as described above, the member may be made from hyaluronic acid which is a known biodegradable polymer).
Regarding claim 4, Bell discloses that the expandable cavity member is configured to release one or more active agents (paras [0047]-[0049]).

Regarding claim 8, the limitation that “each filament is formed from an extruded polymer” is a product-by-process limitation. It has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the product is a polymer filament, which is the same as the product disclosed in Bell.
Regarding claim 17, Bell discloses a paranasal sinus device (a “particle” and an introduction device 30; Figs. 19, 20A-F and 24A-24C; though not explicitly disclosed to be a “paranasal sinus device”, the device can have a size and shape suitable for introduction into the paranasal sinus; see below), the device comprising:
a bioabsorbable expandable cavity member (i.e., the particle is expandable (paras [0069], [0083]) and made from bioabsorbable materials (para [0069])), having a proximal end and a distal end, and sized and shaped to fit within a paranasal sinus cavity (i.e., Bell discloses in para [0083] that the device can have a length of 3mm to 25mm and cross-sectional diameter of 1mm to 46mm, which can be applied to any shape described in the reference; these dimensions are understood to be suitable for fitting within a paranasal sinus cavity as Applicant discloses similar dimensional ranges in the instant specification),
wherein the expandable cavity member comprises a pronged structure (e.g., in Fig. 19, prongs 62 extend from body 60; in Fig. 20A, prongs 66 extend from body 64; 
wherein the free distal tips define the distal end of the cavity member (see annotated Fig. 19 and 20E, above), and further wherein the expandable cavity member is self-expanding (i.e., the cavity member may be made of a shape memory material; paras [0071], [0080], [0081], [0083]).
Further, with respect to claim 17, Bell discloses that the filaments are pliable, i.e., the prongs 62 can be made from a shape memory material which is interpreted to convey pliability (see para [0081]); further, prongs 121 can be formed of “any of the particles described” in the embodiments of Bell (see para [0082]), which per se include prongs formed of a shape memory material.
Further, with respect to claim 17, Bell discloses that the filaments can be partially curved, e.g., by being made of a shape memory material that is initially folded to facilitate delivery (see para [0065], [0081], [0082]), and folding (or unfolding) is interpreted to require at least partially curving the filaments. Further, Bell discloses curved prongs in the form of “bumps” which are shown in Fig. 20D to have curved sides. 
Regarding claim 18, Bell discloses that the expandable cavity member comprises one or more biodegradable polymers (i.e., as described above, the member may be made from hyaluronic acid which is a known biodegradable polymer).
Regarding claim 19, Bell discloses that the expandable cavity member is configured to release one or more active agents (paras [0047]-[0049]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (U.S. Pub. 2004/0091543 A1) in view of Makower et al (U.S. Pat. 7,361,168, hereinafter “ Makower”).
Regarding claim 5, it is noted that Bell discloses a vasoconstrictive agent may be used in the device (para [0054]) but does not appear to disclose that the one or more active agents comprises mometasone furoate (a known vasoconstrictive agent).
Makower discloses paranasal sinus device, comprising an expandable device configured to release one or more active agents such as mometasone furoate (i.e. Nasonex, see col. 8, line 47; see also col. 13, lines 6-26 and col. 27, lines 33-55).
.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (U.S. Pub. 2004/0091543 A1) in view of Phelps et al (U.S. Pat. 6,290,728 B1, hereinafter “Phelps”).
Regarding claim 7, it is noted that Bell does not appear to disclose one or more anchoring elements on each filament, wherein the anchoring elements are configured to anchor the expandable cavity member within the paranasal sinus cavity.
Phelps discloses a radially expandable cavity member having one or more anchoring elements which are configured to anchor the cavity member within a cavity (col. 6, lines 46-50).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Bell according to the teaching in Phelps, in order to prevent migration of the cavity member (see Phelps at Abstract).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.
Applicant argued that the Bell reference “is not an appropriate reference in establishing a case of obviousness” because it is not analogous art to the claimed invention, citing MPEP 2141.01(a). Remarks, pg. 6. 
However, the amended claims render moot the obviousness rejection under 35 U.S.C. 103. The independent claims are presently rejected under 35 U.S.C. 102, which does not require that the Bell reference be analogous art to, or in the same field of endeavor of, the claimed invention.
With respect to Applicant’s argument that it would not have been obvious to modify the device of Bell so that the fibers are between about 2 cm and 5 cm long (Remarks, pg. 7) because “it would be impossible to adequately aggregate the particles to occlude the vasculature”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
01/15/2021